        Case 3:20-cv-00241-ERE Document 19 Filed 07/29/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

JENNIFER HACKWORTH                                                 PLAINTIFF

V.                           NO. 3:20-cv-00241-ERE

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                  DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that judgment be entered for the Plaintiff, reversing

the decision of the Commissioner, and remanding this case to the Commissioner for

further proceedings pursuant to sentence four of 42 U.S.C. ' 405(g) and Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

      DATED this 29th day of July, 2021.




                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
